Citation Nr: 9923693	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  95-12 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than June 4, 1992, 
for a grant of a 100 percent schedular disability rating for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This case was remanded by the Board for 
further development in April 1997.  That development has been 
completed and the case is now ready for appellate review.


FINDING OF FACT

The earliest clinical evidence demonstrating that the 
veteran's service-connected post-traumatic stress disorder 
was solely productive of at least severe social and 
industrial impairment was the report from an April 1994 VA 
compensation and pension examination of the veteran.


CONCLUSION OF LAW

The criteria for an effective date prior to June 4, 1992, for 
a grant of a 100 percent schedular evaluation for service-
connected post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an earlier effective date is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  

The veteran's original claim for service connection for post-
traumatic stress disorder was received at the RO on October 
21, 1991, and the RO eventually granted service connection 
for post-traumatic stress disorder at a 10 percent rating in 
November 1992.  The 10 percent rating was made effective from 
October 21, 1991, the date of receipt of his claim.  In a 
rating decision dated in April 1993, the RO raised the post-
traumatic stress disorder rating to 30 percent effective from 
October 21, 1991.  Temporary total ratings for 
hospitalization were assigned from June 4, 1992, to July 31, 
1992, and from October 2, 1992, to  January 31, 1993.  A 30 
percent rating was continued from February 1, 1993.  In a 
rating decision dated in October 1994, the RO increased the 
veteran's post-traumatic stress disorder rating to 100 
percent effective from December 27, 1993.  In a rating 
decision dated in February 1996, the RO assigned the current 
effective date of June 4, 1992, for the 100 percent rating.  
Thus, the veteran carries a rating of 30 percent for his 
post-traumatic stress disorder effective from October 21, 
1991, to June 3, 1992, and a 100 percent rating for that 
disability from June 4, 1992, to the present.

At his January 1997 personal hearing before the undersigned 
Member of the Board, the veteran and his spouse testified 
that from the time that he first visited a VA facility for 
treatment in October 1991, he was totally disabled due to his 
post-traumatic stress disorder.  Consequently, the veteran 
and his spouse maintained that the veteran's 100 percent 
evaluation for post-traumatic stress disorder should be made 
effective from October 1991.  They further testified that 
although the veteran was enrolled in an alcohol abuse program 
during this time, it was known by treating physicians that 
his alcohol dependency constituted a coping mechanism for his 
post-traumatic stress disorder.

The earliest evidence of post service psychiatric medical 
treatment in the claims file is an ambulatory medical record 
dated October 2, 1991.  In that record, an examiner wrote 
that the veteran was in good appearance and that his primary 
problem appeared to be high blood pressure.  The veteran 
reported he was being followed by a private medical doctor 
for possible PTSD.  The examiner reported a clinical 
impression of rule out post-traumatic stress disorder, in 
addition to high blood pressure.  In a progress note dated 
October 4, 1991, an examiner noted clinical impressions of 
dysthymia and rule out major depression; alcohol abuse and 
dependence secondary to depression was also noted.  
Psychiatric hospitalization was recommended.  A separate 
progress note dated October 4, 1991, contains diagnoses of 
depression, post-traumatic stress disorder, and alcohol 
abuse.  A VA hospitalization report shows that the veteran 
was admitted for alcohol detoxification on October 7, 1991, 
and discharged on October 26, 1991.  Discharge diagnoses 
according to DSM-III were: alcohol dependence (Axis I), no 
Axis II diagnosis, hypertension (Axis III), and moderate 
current psychosocial stressors (Axis IV).  The examiner noted 
that the veteran's past Global Assessment of Functioning 
(GAF) score was 40 and that the veteran warranted a recent 
GAF score of 50.  A record dated October 28, 1991, states 
that the veteran had been discharged from an alcohol 
rehabilitation program three days previously and that he was 
now prepared to work on his post-traumatic stress disorder 
symptoms.  Pertinent complaints included poor sleep, 
intrusive thoughts about Vietnam, paranoia, and increased 
startle response.  It was noted he was taking only blood 
pressure medication.  Alcoholism and post-traumatic stress 
disorder were again diagnosed.  Also in a record dated 
October 28, 1991, an examiner wrote that the veteran was very 
motivated and doing well at the time but he was vulnerable 
and needed much support; outpatient post-traumatic stress 
disorder therapy was scheduled.  

Review of the remaining VA outpatient treatment records dated 
through January 1992 shows that the veteran had been 
prescribed Tegretol for his symptoms and had initiated group 
therapy for his post-traumatic stress disorder.  A November 
1991 notes states that the veteran's post-traumatic stress 
disorder was improving.  

The veteran underwent a VA compensation and pension 
examination in May 1992.  The report from that examination 
states that the veteran's claims file was not available for 
the examiner's review.  The examiner reported that the 
veteran was continuing to receive inpatient alcohol treatment 
at the Houston VA Medical Center.  Medications prescribed to 
the veteran at that time included Stelazine, Cogentin, 
Buspar, and Tegretol.  Pertinent medical history detailed in 
the examination report includes the fact that the veteran 
suffered from intrusive thoughts of Vietnam which had caused 
him to pull over when he was driving.  However, the veteran 
reported being better able to contain such thoughts since 
obtaining treatment at the VA outpatient facility in Lufkin, 
Texas.  The veteran was noted to be doing well when taking 
his medication, however, the veteran reported that when he 
began a new job he had to cease his medication as it affected 
his ability to function as a carpenter.  The veteran reported 
current symptoms of flashbacks occurring one to two times per 
month; he also relayed that he suffered frequent brief crying 
spells.  The veteran stated that he suffered a recurring 
nightmare approximately once per month and that he suffered 
from insomnia.  Mental status examination showed that the 
veteran was alert and cooperative, with a normal range of 
affect that was appropriate to expressed thought content.  
His speech was normal in rate and amount and the content was 
relevant and goal directed.  The examiner noted that at the 
time of his admission to the hospital, no significant 
abnormalities in orientation, memory, or cognitive function 
were recorded.  The concluding diagnostic impression was 
continuous alcohol dependence, delayed post-traumatic stress 
disorder, and mild hearing loss.  

A VA hospitalization report shows that the veteran was 
admitted to a VA medical facility on May 1, 1992 for 
detoxification and participation in an alcohol program, after 
mixing psychiatric medications and alcohol, and getting side 
effects.  He was currently employed as a carpenter.  After 
being restarted on his medications, and participating in the 
group, the veteran left the hospital irregularly after a 
Saturday visit from his wife, stating he was to start a job 
on Monday.  The examiner reported that at the time of 
discharge, the veteran was alert and was oriented to time, 
space, and person.  During his hospitalization, the veteran 
was reported to have slept very well, with no evidence of 
akathisia or any other abnormal movements.  He was not 
suicidal nor homicidal when last seen.

The veteran was again admitted to the VA Medical Center in 
Houston, Texas, on June 4, 1992.  The primary problem noted 
at the time of admission was alcohol dependency.  Besides 
alcohol related symptoms, the veteran expressed guilt, 
difficulty sleeping, and decreased energy.  Physical 
examination at the time of discharge revealed that the 
veteran was tremulous due to alcohol withdrawal symptoms, 
however, he was noted to be polite, cooperative, and alert; 
speech was normal; his affect was dysphoric and helpless; his 
thought processes were goal directed and there was no 
evidence of hallucinations, delusions, or suicidal or 
homicidal ideation.  The veteran could abstract well and 
possessed good insight and judgment.  After the initial few 
days of detoxification, the veteran's hospitalization was 
uneventful.  He was considered competent and employable at 
the time of discharge.  Discharge diagnoses included post-
traumatic stress disorder, alcohol dependence, and an organic 
mood disorder.  The discharging physician assigned GAF scores 
of 55/65.

After his June 1992 hospitalization, the record shows that 
the veteran continued to be hospitalized for both post-
traumatic stress disorder and alcohol problems.  The RO has 
assigned a 100 percent disability evaluation to compensate 
the veteran for his symptomatology existing June 4, 1992, and 
after.

An effective date for an increase in disability compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year of such date, otherwise 
the effective date shall be the date of receipt of the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2) 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992); 
VAOPGCPREC 12-98.

The relevant timeframe for the Board's inquiry is the period 
from October 21, 1991, to June 4, 1992.  The issue in this 
case hinges on whether the veteran's impairment due to his 
service-connected psychiatric disorder warranted a higher 
rating during that period of time.  With respect to this 
issue, therefore, only the rating criteria in effect prior to 
November 7, 1996, are applicable.  See Rhodan v. West, 12 
Vet. App. 55 (1998).  During this period, the veteran's sole 
compensable service-connected disability was post-traumatic 
stress disorder.  Although service connection for a fracture 
of the left zygomatic arch was in effect, only a 
noncompensable rating had been assigned.  Thus, at all times 
material to this appeal, the provisions of 38 C.F.R. 
§ 4.16(c) were applicable.

In order for a 100 percent rating to have been warranted 
under the rating criteria in effect in 1991 and 1992, the 
veteran would have had to manifest impaired social contact 
resulting in virtual isolation in the community or 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities or the 
veteran must have been demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1991).  Further, under the rating criteria then in effect, 
when the only compensable service-connected disability is a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precludes the veteran from securing or 
following a substantially gainful occupation, a 100 percent 
schedular evaluation will be assigned.  38 C.F.R. § 4.16(c) 
(1991).  A 70 percent rating was warranted if psychoneurotic 
symptoms were productive of severe social and industrial 
impairment  38 C.F.R. § 4.132, Diagnostic Code 9411.

After a thorough review of the evidence in this case, the 
Board is of the opinion that an effective date prior to June 
4, 1992, for a total schedular rating for post-traumatic 
stress disorder is not substantiated by the record.  The 
medical evidence dated from October 1991 to the time of the 
veteran's hospitalization in June 1992 does not show that the 
veteran was so disabled by his post-traumatic stress disorder 
as to be deemed severely socially and industrially impaired.  
The clinical data covering the pre-June 1992 period 
demonstrates that although he carried a diagnosis of post-
traumatic stress disorder, the veteran was primarily impaired 
due to his alcohol dependency.  The Board is aware of the 
veteran's contentions regarding the etiological link between 
his post-traumatic stress disorder and alcohol dependency.  
In this regard, the Board notes that in a recent decision, 
the Court held that for claims filed after October 31, 1990, 
an award of service connection for disability due to abuse of 
alcohol or drugs was not precluded by 38 U.S.C.A. § 1110, but 
only "compensation" for such disability was so precluded.  
Barela v. West, 11 Vet App 280 (1998); VAOGCPREC 2-98 (Feb. 
10, 1998).  Accordingly, because the current state of the law 
precludes compensation for alcohol or drug abuse secondary to 
service-connected disability, an increased rating for 
compensation purposes based upon the impairing effects of 
those aspects of the veteran's post-traumatic stress disorder 
is not warranted.

Further, the above-mentioned May 1992 VA hospitalization 
report states that the veteran was still employed as a 
carpenter at the time of his hospitalization for mixing 
psychotherapeutic drugs and alcohol.  In addition, according 
to the report from the May 1992 VA compensation and pension 
examination of the veteran, he complained of mild post-
traumatic stress disorder symptoms such as recurrent dreams 
(occurring once per month), and avoidance of war related 
subject matters.  Given these circumstances, the Board is of 
the opinion that the veteran's primary disability existing 
from the time of the filing of his claim in October 1991 
until his hospitalization on June 4, 1992, was that of 
alcohol dependency.  Moreover, at the time of his discharge 
on June 30, 1992, from the VA Medical Center in Houston, 
Texas, the veteran was still deemed competent and employable.  
The first evidence that the veteran's service-connected post-
traumatic stress disorder was productive of at least severe 
social and industrial impairment was the report from an April 
1994 VA compensation and pension examination.  In that 
report, the veteran was deemed to manifest severe chronic 
post-traumatic stress disorder.

The Board is aware that the Social Security Administration 
(SSA) determined that the veteran warranted a total 
disability rating as of October 1991.  In this regard, the 
Board notes that SSA found that the medical evidence evinced 
severe post-traumatic stress disorder and alcohol dependency 
from October 1, 1991.  However, SSA had available to it the 
same evidence reviewed by the Board above.  The Board's own 
independent review of this evidence leads to the conclusion 
that the clinical record does not substantiate a higher than 
30 percent rating for VA benefits purposes in light of VA 
regulations governing ratings of service-connected 
disabilities and statutes prohibiting compensation for 
alcohol dependency.

Accordingly, the Board is of the opinion that the 
preponderance of the evidence is against the assignment of a 
100 percent schedular rating for post-traumatic stress 
disorder prior to June 4, 1992.


ORDER

A 100 percent schedular evaluation for service-connected 
post-traumatic stress disorder prior to June 4, 1992, is 
denied.  




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

